Benham, Judge.
This court having entered on March 20, 1986, a judgment in the above-styled case (178 Ga. App. 499 (343 SE2d 765) (1986)), affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Cox Communications v. Dept. of Transp., 256 Ga. 455 (349 SE2d 450) (1986), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier,.Pope, and Beasley, JJ., concur.

*589Decided January 23, 1987.
J. Kirk Quillian, Donald W. Janney, for appellant.
John R. Strother, Jr., Beryl H. Weiner, James S. S. Howell, for appellee.